           Case 1:21-cv-06841-PKC Document 2 Filed 12/16/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 THE STATE OF TEXAS et al.                        §
                                                  §
                                Plaintiffs,       §
                                                  §   Civil Action No. ___________
                          vs.                     §
                                                  §
 GOOGLE LLC,                                      §
                                                  §   JURY TRIAL DEMANDED
                                Defendant.        §
                                                  §
                                                  §
                                                  §


     MOTION FOR LEAVE TO FILE UNREDACTED COMPLAINT UNDER SEAL

        Plaintiff State of Texas, on behalf of the Plaintiff States, respectfully files this Motion for

Leave to File Unredacted Complaint Under Seal.

        Plaintiffs’ Unredacted Complaint contains information that was received by Plaintiffs in

response to Civil Investigative Demands which were separately issued to Defendant and third-

parties pursuant to Section 15.10 of Texas Free Enterprise and Antitrust Act of 1983, TEX. BUS. &

COM. CODE. 15.01 et seq. (“Texas Antitrust Act”), and which the producing parties have

designated as warranting confidentiality protections. The Texas Antitrust Act requires this

information to remain confidential except under limited circumstances. Therefore, Plaintiffs

request that the confidentiality of this information be maintained under seal until such time as the

Court orders its release, necessary notice is given to the producing parties, or the producing parties

consent to its release.

        The sealed complaint is ready to be filed upon entry of an order granting the relief sought

through this motion.
         Case 1:21-cv-06841-PKC Document 2 Filed 12/16/20 Page 2 of 3




      A proposed order is attached.

December 16, 2020

FOR PLAINTIFF STATE OF TEXAS:


                                             ________________________________
___________________________________          Ashley Keller*
W. Mark Lanier (lead counsel)                ack@kellerlenkner.com
Mark.Lanier@LanierLawFirm.com                KELLER LENKNER LLC
Alex J. Brown                                150 N. Riverside Plaza, Suite 4270
Alex.Brown@LanierLawFirm.com                 Chicago, Illinois 60606
Zeke DeRose III                              (312) 741-5220
Zeke.DeRose@LanierLawFirm.com
THE LANIER FIRM, P.C.
10940 W. Sam Houston Parkway N., Suite 100   _________________________________
Houston, Texas 77064                         Warren Postman*
Telephone: (713) 659-5200                    wdp@kellerlenkner.com
Facsimile: (713) 659-2204                    KELLER LENKNER LLC
                                             1300 I Street, N.W., Suite 400E
                                             Washington, D.C. 20005
                                             (202) 749-8334


/s/ Ken Paxton                               /s/ David Ashton
Ken Paxton,* Attorney General of Texas       Kim Van Winkle,* Chief, Antitrust Division
kenneth.paxton@oag.texas.gov                 Kim.VanWinkle@oag.texas.gov
                                             Bret Fulkerson, Deputy Chief, Antitrust
/s/ Brent Webster
                                             Division
Brent Webster,* First Assistant Attorney     Bret.Fulkerson@oag.texas.gov
General of Texas
Brent.Webster@oag.texas.gov                  David Ashton, Assistant Attorney General,
                                             Antitrust Division
/s/ Grant Dorfman                            Texas Bar No. 24031828
Grant Dorfman, Deputy First Assistant        David.Ashton@oag.texas.gov
Attorney General                             Nicholas G. Grimmer,* Assistant Attorney
Grant.Dorfman@oag.texas.gov                  General, Antitrust Division
                                             Nick.Grimmer@oag.texas.gov
/s/ Aaron Reitz
                                             Trevor Young,* Assistant Attorney General,
Aaron Reitz,* Deputy Attorney General for    Antitrust Division
Legal Strategy                               Trevor.Young@oag.texas.gov
Aaron.Reitz@oag.texas.gov
                                             Eric Hudson, Assistant Attorney General,
                                             Special Litigation Division
                                             Eric.Hudson@oag.texas.gov
        Case 1:21-cv-06841-PKC Document 2 Filed 12/16/20 Page 3 of 3




/s/ Shawn Cowles
                                            Paul Singer,* Senior Counsel for Public
Shawn E. Cowles,* Deputy Attorney General   Protection
for Civil Litigation                        Paul.Singer@oag.texas.gov
Shawn.Cowles@oag.texas.gov
                                            Christopher Hilton, Deputy Chief, General
/s/ Nanette DiNunzio                        Litigation Division
Nanette DiNunzio,* Associate Deputy         Christopher.Hilton@oag.texas.gov
Attorney General for Civil Litigation       Matthew Bohuslav, Assistant Attorney
Nanette.Dinunzio@oag.texas.gov              General, General Litigation Division
                                            Matthew.Bohuslav@oag.texas.gov
                                            Ralph Molina, Assistant Attorney General,
                                            General Litigation Division
                                            Ralph.Molina@oag.texas.gov

                                            OFFICE OF THE ATTORNEY GENERAL OF
                                            TEXAS
                                            P.O. Box 12548 (MC 059)
                                            Austin, TX 78711-2548
                                            (512) 936-1414

                                            * Applications for pro hac vice forthcoming

                                            Attorneys for Plaintiff State of Texas
